Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.
Re Chang does not have the non-detachable structure now claimed in claim 1: (Remarks p. 6) Examiner respectfully disagrees. Examiner now reads the case as 4 (minus portion 41) since it encases the battery cells and 41 as the discharge unit which is non-detachably connected to the case and protrudes outside thereof in order to connect to terminals 52. 
Therefore this argument is not persuasive.
Claim Objections
Claim 10 is objected to because of the following informalities:  “one or more storage case” should be “one or more storage cases”.
  Claim 11 is objected to because of the following informalities:  the claim should read “located outside [[to] of the chamber and connected to the chamber through the through portion.”

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 2: “a positive electrode” and “a negative electrode” conflict with claim 1 which now defines “positive and negative electrodes” and it is unclear if claim 2 defines further electrodes or is referring to the same set.
Examiner reads the claim as the discharge unit is electrically connected to the positive electrode terminal and the negative electrode terminal of the battery cell.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang US 2004/0257035 (“Chang,” originally cited by Examiner).
Chang teaches (Figs. 1-5)
Re 1: A storage case of a battery cell, the storage case comprising:
a case to accommodate a battery cell (Fig. 1: see 4 which is formed of 41 and the case structure which holds the battery cells; Examiner reads the case to be all portions of 4 minus the terminals 41); and
a discharge unit 41 electrically and non-detachably connected to the case and disposed outside the case to discharge the battery cell (Fig. 1; ¶16: the terminals discharge the battery cells via their terminals to the terminals 52, as this paragraph states the discharge unit 41 protrudes out of 2 and therefore outside the remainder of the case); and
a display unit 502 connected to the discharge unit, and connected to positive and negative electrodes of the battery cell,
wherein the case is a hollow structure and comprises (Fig. 1: the case which is 4 minus 41 has two hollow portions, an upper case and lower case, each for housing a battery cell therein):
an upper case having an opening on one side, forming an upper part of the hollow structure; and
a lower case having an opening on a side facing toward the upper case, forming a lower part of the hollow structure, 
wherein the display unit 502 emits light by a voltage applied thereto to indicate that: a discharge of the battery cell is performed; and the discharge of the battery cell is completed (note: a cell phone notifies the user when it is charging and if the batteries die prior to full charging the phone will indicate it has stopped charging and is not at a full charge). 

Re 2: wherein the case includes connection terminals electrically connected to a positive electrode terminal and a negative electrode terminal of the battery cell, and wherein the discharge unit is electrically connected to the positive electrode terminal and the negative electrode terminal of the battery cell by the connection terminals.

Re 3: wherein the discharge unit discharges the battery cell completely (note: the phone is capable of completely discharging the batteries if its power is low enough).

Re 4: further comprising a switch unit connected to the battery cell and the discharge unit and control discharge of the battery cell (Figs. 2-5).

Re 5: wherein the discharge unit is a lighting element (the phone lights up).

Re 6: wherein the battery cell is discharged by emitting light by voltage of the battery cell applied to the lighting element.

Re 7: wherein the lighting element is one selected from the group consisting of an incandescent lamp, a fluorescent lamp and a light emitting diode (cell phones are backlit with one of these three sources).

Re 8: wherein the discharge unit is a circuit module including a discharge circuit for discharging the battery cell (¶18-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Han et al. US 2017/0033325 (“Han”).
Re 9: Chang is silent as to whether wherein the case comprises a material containing a flame retardant material or an insulating material.

Han teaches wherein the case comprises a material containing a flame retardant material or an insulating material (¶39, 44, 56-58).
Using an insulator protects against a short-circuit thereby guarding against dangerously quick discharging of the battery. And using a flame retardant material protects the user in the event the battery overheats by reducing the chance of the unit catching fire.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chang with Han’s teachings in order to protect the user from short-circuits or fires.

Re 10: Chang does not explicitly teach a chamber to accommodate one or more of the storage case according to claim 1; and exhaust units formed on at least one portion selected from the group consisting of an upper surface, a lower surface and a side surface of the chamber and discharge gas generated from the battery cell to an outside.

Han teaches a chamber to accommodate the storage cases according to claim 1; and exhaust units formed on at least one portion selected from the group consisting of an upper surface, a lower surface and a side surface of the chamber and discharge gas generated from the battery cell to an outside (¶¶41-42).
That is, Han teaches exhausting/venting of gases from an internal chamber including batteries. Han teaches that venting gases prevents the batteries from exploding and harming the user (¶42).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chang with Han’s teachings in order to protect the user from exploding batteries.

Re 14: Chang does not explicitly teach/disclose wherein the chamber comprises a material containing a flame retardant material or an insulating material.

Han teaches wherein the chamber comprises a material containing a flame retardant material or an insulating material (¶39, 44, 56-58).
Using an insulator protects against a short-circuit thereby guarding against dangerously quick discharging of the battery. And using a flame retardant material protects the user in the event the battery overheats by reducing the chance of the unit catching fire.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chang with Han’s teachings in order to protect the user from short-circuits or fires.

Allowable Subject Matter
Claims 11-13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:  
Re 11: “wherein the chamber has a through portion formed at one side thereof, and a discharge unit of the storage case is located out to of the chamber connected to the chamber through the through portion.”

Re 12-13: in claim 12, “wherein the storage device further comprises a plurality of partition walls inside the chamber to partition the storage cases.”

Re 15: “wherein the chamber includes: a chamber body having a hollow structure with an open top; and a chamber cover coupled with an opening of the chamber body to seal the mounted storage case.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875